                Case: 18-14482         Doc: 15      Filed: 11/07/18       Page: 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA


IN RE:
                                                              Case No.: BK-18-14482-JDL
JAMES HORACE HAM, JR,                                         Chapter 13

        DEBTORS.


        OBJECTION TO MOTION FOR CONTINUATION OF AUTOMATIC STAY

        Comes now the secured creditor, U.S. BANK NATIONAL ASSOCIATION (USB), by

their attorneys, Baer & Timberlake, P.C., and hereby objects to the Motion for Continuation of

Automatic Stay filed by Debtors (Doc 7). In support of this Objection, USB would show the Court

as follows:

        1.      USB is the holder of a purchase money note and mortgage on the residence,

("mortgaged property") of Debtor. As of November 1, 2018, said note and mortgage has a total

estimated outstanding balance of $233,439.56 plus accruing interest along with reasonable attorney

fees and for all costs of the action. Debtor has valued the subject property at $210,000.00; therefore

there is no equity in the property.

        2.      The bankruptcy case now before the Court (18-14482) is the 2nd case filed in this

district in the past two and one-half years and the 3rd overall in the past 14 years:

                a.      16-12423 – Chapter 13 case filed June 23, 2016 – dismissed for failure to

make plan payments, dismissal effective January 23, 2018;

                b.      04-13377 – Chapter 7 case filed March 30, 2004 and discharged July 22,

2004.
                Case: 18-14482         Doc: 15      Filed: 11/07/18   Page: 2 of 3




        3.      Debtors’ Plan in this case (18-13817) provides for an arrearage of $24,000.00,

however the estimated arrears are $45,362.44.

        WHEREFORE, PREMISES CONSIDERED, secured creditor, USB, moves the Court to

deny the Motion for Continuation of Automatic Stay filed by Debtors and/or to grant adequate

protection or such other and further relief as may be entitled.



                                                    U.S. BANK NATIONAL ASSOCIATION,



                                       By:          s/ Matthew J. Hudspeth
                                                    MATTHEW J. HUDSPETH - #14613
                                                    JIM TIMBERLAKE - #14945
                                                    Baer Timberlake, P.C.
                                                    4200 Perimeter Center, Suite 100
                                                    Oklahoma City, OK 73102
                                                    Telephone: (405) 842-7722
                                                    Fax: (918) 794-2768
                                                    mhudspeth@baer-timberlake.com
                                                    Attorney for USBANK
               Case: 18-14482       Doc: 15     Filed: 11/07/18      Page: 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that I mailed a true and correct copy of the above and foregoing Objection
with postage thereon fully prepaid to the parties listed below on November 7, 2018.

James Horace Ham, Jr
15212 Summit Parke Drive
Edmond, OK 73013

      The following persons should have received notice of the above and foregoing instrument
on the same day it was filed by the Court’s CM/ECF Electronic Noticing System.

John T. Hardeman
P.O. Box 1948
Oklahoma City, OK 73101

Chris Mudd
Chris Mudd & Associates
3904 NW 23rd St.
Oklahoma City, OK 73107

Jeffrey E. West
DebtKillerOK.com, Inc.
7805 South Pennsylvania Ave
P.O Box 892225
Oklahoma City, OK 73189

                                    By:         s/ Matthew J. Hudspeth
                                                MATTHEW J. HUDSPETH - #14613
                                                JIM TIMBERLAKE - #14945
                                                Baer Timberlake, P.C.
                                                4200 Perimeter Center, Suite 100
                                                Oklahoma City, OK 73102
                                                Telephone: (405) 842-7722
                                                Fax: (918) 794-2768
                                                mhudspeth@baer-timberlake.com
                                                Attorney for USB
